      Case 1:19-cr-02032-SMJ    ECF No. 187    filed 09/03/20   PageID.1238 Page 1 of 4

                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


1                                                                  Sep 03, 2020
                                                                        SEAN F. MCAVOY, CLERK
2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 1:19-cr-02032-SMJ-01
5                                                   1:19-cr-02032-SMJ-02
                               Plaintiff,
6
                  v.                            ORDER CONFIRMING IN-
7                                               PERSON HEARINGS AND
     JAMES DEAN CLOUD (01), and                 NOTICE RE: COVID-19
8    DONOVAN QUINN CARTER                       PRECAUTIONS
     CLOUD (02),
9                                               ***UNITED STATES MARSHALS
                               Defendants.      SERVICE ACTION REQUIRED***
10

11

12         At the onset of the COVID-19 pandemic, the Court struck many in-person

13   appearances to protect the health and safety of defendants, counsel, law

14   enforcement, Court staff, and the public. Though the Eastern District has continued

15   to extend its COVID-19 response measures, see, e.g., General Order No. 20-101-9,

16   the Court understands that the parties in this matter wish to proceed with the three

17   in-person hearings scheduled for oral argument at the Yakima courthouse on

18   September 29th and 30th: Defendant James Dean Cloud’s (1) Motion in Limine Re:

19   Lindell LaFollette's False Memory, (2) Motion to Exclude E.Z.’s Unreliable ID, and

20   (3) Motion to Suppress J.V.’s Tainted ID. See ECF Nos. 147, 182, 185 & 186. The


     ORDER CONFIRMING IN-PERSON HEARINGS AND NOTICE RE: COVID-
     19 PRECAUTIONS – 1
      Case 1:19-cr-02032-SMJ     ECF No. 187    filed 09/03/20   PageID.1239 Page 2 of 4




1    Court will conduct these hearings as scheduled, subject to the precautions set out

2    below to ensure the health and safety of participants.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.     The hearing on Defendant James Dean Cloud’s (01) Motion to

5                 Suppress J.V.’s Tainted Identification, ECF No. 147, and the status

6                 conference in this matter, remain SET for September 29 & 30, 2020

7                 at 9:00 A.M. in Yakima Courtroom 203. See ECF No. 182. All

8                 parties shall make the necessary arrangements to appear in person,

9                 including for the appearance of any witnesses whose testimony they

10                wish to present.

11         2.     The hearing on Defendant James Dean Cloud’s (01) Motion to Exclude

12                E.Z.’s Unreliable Identification and Motion in Limine Re: Lindell

13                LaFollette's False Memory remain SET for September 29, 2020 at

14                9:00 A.M. in Yakima Courtroom 203. Again, all parties shall make

15                the necessary arrangements to appear in person, including for the

16                appearance of any witnesses whose testimony they wish to present.

17         3.     Counsel shall NOTIFY the Court how much time they expect each

18                hearing to take, a proposed sequence for the hearings, and anything

19                else counsel wishes to make the Court aware of concerning these

20                hearings, by September 11, 2020.


     ORDER CONFIRMING IN-PERSON HEARINGS AND NOTICE RE: COVID-
     19 PRECAUTIONS – 2
     Case 1:19-cr-02032-SMJ    ECF No. 187    filed 09/03/20   PageID.1240 Page 3 of 4




1        4.    For the hearing:

2              A.      All parties shall abide by social distancing requirements,

3                      including defense counsel and their clients, at all times when

4                      inside the courthouse. Where necessary to permit private

5                      discussion between either Defendant and defense counsel, the

6                      Court will allow counsel to approach the Defendant.

7              B.      All counsel and others addressing the Court will do so from

8                      counsel table, rather than from the podium.

9              C.      All persons shall wear a face covering while inside the

10                     courthouse.

11                    i.      Counsel or witnesses addressing the Court will be

12                            permitted to remove their mask only during the time

13                            when they are speaking.

14                   ii.      Parties and witnesses reporting for in-person hearings

15                            without a mask will be provided a mask by the Court

16                            Security Officer at the courthouse entrance.

17                  iii.      No individual other than those associated with the hearing

18                            and required to attend will be permitted access to the

19                            Yakima Courthouse, which remains closed to the public.

20


     ORDER CONFIRMING IN-PERSON HEARINGS AND NOTICE RE: COVID-
     19 PRECAUTIONS – 3
      Case 1:19-cr-02032-SMJ        ECF No. 187   filed 09/03/20    PageID.1241 Page 4 of 4




1                      iv.        A public telephone conference line for this hearing will

2                                 be made available to the public. Hearing content

3                                 provided via videoconference access MUST NOT be

4                                 recorded or rebroadcast.         Non-parties may call the

5                                 Court’s public conference line at 1-888-808-6929;

6                                 Access code 3648461 (no security code required), five

7                                 minutes before the scheduled conference time.

8             Any person experiencing symptoms of COVID-19, or who has been in

9    contact with a person known or suspected of contracting COVID-19, shall contact

10   Court staff to allow the hearing to be reset. There is no obligation to disclose private

11   health or personal information, but the Court asks the parties to weigh the health

12   and safety of all participants when determining whether an in-person hearing should

13   occur.

14            DATED this 3rd day of September 2020.

15

16                           SALVADOR MENDOZA, JR.
                             United States District Judge
17

18

19

20


     ORDER CONFIRMING IN-PERSON HEARINGS AND NOTICE RE: COVID-
     19 PRECAUTIONS – 4
